Citation Nr: 0524503	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-05 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Louis A. Demier-Le Blanc, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The appellant had active service from May 1969 to December 
1970, active duty for training (ACDUTRA) from July 18 to 25, 
1990, and other periods of ACDUTRA and inactive duty for 
training.

This appeal is from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

This appeal initially included claims for service connection 
for myocardial infarction and for pension benefits.  The 
appellant withdrew the claim for pension benefits in June 
2004, and VA granted service connection for myocardial 
infarction in February 2005.  Therefore, these issues are no 
longer before the Board on appeal.

The RO adjudicated this claim de novo, but ruled that a 
February 1972 denial of service connection for a back 
condition was confirmed and continued.  For clarification, 
the Board notes that the November 1971 claim arose from the 
veteran's May 1969 to December 1970 Regular Army service.  
The instant appeal arises from an October 2002 claim based on 
a period of ACDUTRA in 1990.  It is not the same claim, and 
no prior finality lies regarding it.  See 38 C.F.R. 
§§ 3.104(a), 3.160(d) (2004).


FINDING OF FACT

The appellant's currently diagnosed lumbar musculoskeletal 
pathology is not related to an acute low back injury 
sustained on July 18, 1990 during ACDUTRA.


CONCLUSION OF LAW

Disability resulting from a low back injury of July 18, 1990, 
was not incurred on ACDUTRA.  38 U.S.C.A. §§ 101(2), (16), 
(22), (24), 1131 (West 2002); 38 C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2004).

In his case, the alleged onset was an injury sustained while 
on active duty for training on July 18, 1990.  Disability 
resulting from injury while on ACDUTRA is service connected 
under the definitions of "veteran," "service connected," 
"active duty for training," and "active military, naval, 
or air service."  See 38 U.S.C.A. § 101(2), (16), (22), (24) 
(West 2002).

The contemporaneous service medical records show that the 
appellant sustained a low back injury on July 18, 1990, while 
on ACDUTRA.  He was hospitalized until July 26, 1990, during 
which time physical examination, negative lumbar x ray study, 
and physical therapy evaluation and treatment produced the 
diagnosis of acute contusion.  He was discharged home deemed 
improved, but not cured.  He was advised to obtain follow-up 
treatment at home as needed.

At home, he was seen at an Army clinic at Fort Buchanan in 
August 1990 for complaint of low back pain.  He was diagnosed 
with paravertebral muscle spasm and prescribed muscle 
relaxers and rest.  September and December 1990 orthopedic 
evaluations diagnosed scoliosis; a November 1990 x ray study 
was within normal limits.  There is a hiatus in the medical 
record regarding the appellant's back from December 1990 to 
July 1999, when he complained of back pain during a VA 
cardiac stress test.  An x ray study was planned following an 
undated complaint of chronic low back pain, probably of July 
or August 1999, as the note also planned August follow-up on 
the July 1999 cardiac test; no report is of record.  A 
privately done x ray study of September 2002 showed 
straightening of normal lumbar lordosis due to spasm, mild 
osteophytic spurring and degenerative disc disease changes at 
the L4-L5 level.

The appellant did not have a chronic disease of the back such 
as arthritis, diagnosed as such in service, such that any 
subsequent manifestation of that disease is service 
connected.  See 38 C.F.R. § 3.303(b) (2004).  The negative x 
ray studies in July and November 1990 are persuasive evidence 
that he did not have arthritis at that time.

The appellant had a condition noted in service, a low back 
contusion.  With evidence of continuity of symptomatology 
with that condition, he can establish service connection, if 
he has a current disability that is linked by competent 
evidence to the continuous symptomatology.  38 C.F.R. 
§ 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 488 (1997).

The appellant testified in July 2004 that he has had 
treatment for his back "all the time" at Fort Buchanan, but 
he could not state any specific date from 1990 to the present 
when he was seen.  The appellant's testimony reveals that he 
is not a reliable historian.  He did not remember that he had 
filed a claim for service connection for a back disability in 
November 1971, and when reminded, he denied that he had done 
so.  The application for benefits over his signature is of 
record.  Based on this demonstration of unreliable memory, 
the testimony of treatment since service "all the time" 
without testimony of a single particular incident must be 
rejected as credible evidence of continuity of 
symptomatology, especially in light of the hiatus in 
treatment records even though VA requested all of his service 
treatment records.

A VA physician examined the appellant in January 2005, 
diagnosing muscle spasm, mild degenerative joint disease and 
degenerative disc disease at the L4-L5 level by x ray study 
of September 26, 2002.  The examiner reported his review of 
the claims file, identifying medically pertinent documents.  
He opined that it is unlikely that there is any relationship 
between the current diagnoses in the injury in service in 
light of the contemporaneous treatment records, the hiatus in 
the medical records following the injury in service, and the 
long delay between the injury and the particular x ray 
findings in September 2002.

In light of the VA examiner's opinion, even if the 
appellant's testimony were credited as evidence of continuity 
of symptomatology, the preponderance of the evidence is 
against finding a nexus between the appellant's alleged 
continuous back pain and his current disability.  See Savage, 
10 Vet. App. 488, 497 (medical opinion necessary to establish 
nexus between current diagnosis and continuity of 
symptomatology where determination of nexus is beyond lay 
competence).  The appellant, as a layman, is not competent to 
relate current degenerative joint and disc disease to the 
reported continuity of symptomatology with the injury in 
service.  Espiritu v. Derwinski, 2 Vet App. 492 (1992).

In sum, the preponderance of the evidence is against awarding 
service connection for current lumbar musculoskeletal 
pathology.

VCAA Compliance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In developing this claim, VA notified the appellant by letter 
of November 2002 of the information and evidence necessary to 
substantiate his claim and of his rights and of his and VA's 
respective obligations in prosecuting the claim.  38 U.S.C.A. 
§ 1153(a) (West 2002); 38 C.F.R. § 3.303(b) (2004).  Although 
the November 2002 letter did not explicitly instruct the 
appellant to submit evidence currently in his possession, it 
did advice him that he could expedite his claim by submitting 
the evidence described in the letter.  No logic can exclude 
evidence in his possession.  The appellant's testimony and 
the statements of his attorney well demonstrated the 
appellant's knowledge in fact of the information and evidence 
necessary to substantiate his claim.  Moreover, the veteran 
and his representative were provided with the text of 
38 C.F.R. § 3.159, from which the Court drew the fourth 
notification element, in the 2004 statement of the case.  
Thus, VA satisfied all elements of the required notice.  
38 C.F.R. § 3.359(b).  The November 2002 letter was provided 
to the veteran before the issuance of the July 2003 rating 
decision that is the subject of this appeal; there is no 
defect in the timing of this letter.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  VA has 
obtained the evidence of which it had notice.  The 
appellant's March 2005 statement declaring he had no more 
evidence to submit.  VA examined the appellant in January 
2005.  There is no failure to obtain evidence of which VA 
must notify the appellant.  38 C.F.R. § 3.159(c), (e) (2004).  
In sum, VA has discharged its obligations in this case under 
the Veterans Claims Assistance Act of 2000 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002).


ORDER

Service connection for a back disorder is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


